DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28, 30, 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Deaton, US 3,718,982 (“Deaton”) in view of Bae et al., US 2015/0152588 (“Bae”) in further view of Hofhaus et al., US 2010/0144262 (“Hofhaus”) and Thomas Unander, Characterization of Low Cost Printed Sensors for Smart Packaging (2008) (thesis for the degree of Licentiate, Mid Sweden University) 1.  Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Deaton in view of Bae, Hofhaus, Unander and optionally in view of Pikesh, US 2006/0005516 (“Pikesh”).
Claims 1–27 are cancelled.
Claims 28 and 39 each discloses a filter construction for a household drying machine.  The filter construction consists of a synthetic monofilament fabric material of a weft and warp type and a flat capacitive moisture sensor.  The fabric has a mesh opening size between 30–200 microns.  The flat capacitive moisture sensor forms an electrically conductive-capacitive pattern adapted to measure in real time the values of a moisture contained in the air flow passing through the fabric.  The pattern has a flat configuration applied on the fabric.  The pattern consists of first and second end rectilinear conductive track elements forming two capacitor plates.  A first and second plurality of rectilinear and parallel mutually spaced conductive finer elements extend from the plates.  The finger elements of the first plurality being interdigitated with the corresponding finger elements of the second plurality.  The electrically conductive pattern covering only a corner of the fabric.  Claim 39 further discloses that the electrically conductive-capacitive pattern has an electric material coating adapted to protect the pattern from oxidation and mechanical stresses.
Deaton discloses a polyester cloth-like screen 96 (i.e., a “filter construction”) used to filter lint in a clothes dryer.  Deaton Fig. 3, col. 3, ll. 45–47.  The screen 96 is manufactured from polyester fibers (i.e., monofilaments) woven together2.  Id. at col. 3, Id.  This means that the mesh opening size is between about 177–250 microns (as No. 80 mesh is 177 microns and No. 60 mesh is 250 microns)3 4.
Deaton differs from claims 28 and 39 because it does not disclose a flat capacitive moisture sensor, with the structure as claimed, being attached to a corner of the screen 96.
However, Bae teaches that it is beneficial to mount a moisture sensor directly to a filter used in a clothes dryer to improve the precision with which the dryness of laundry may be determined.  Bae Fig. 3, [0009], [0061].  Bae teaches that the moisture sensor is attached to a moisture sensor part rather than directly to the filter material.  Id
  Bae does not disclose the moisture sensor having the same structure as claimed.  However, Unander discloses a moisture sensor that has an interdigitated finger structure consisting of first and second rectilinear conductive track elements.  Unander Fig. 19, p. 19, 25.  The track elements form two capacitor plates because the gap between the two fingers in Fig. 19 is a resistor in parallel with a capcititor.  Id. at p. 25.  Unander’s moisture sensor has a dielectric coating layer made of a plastic film.  Id. at 15.  This dielectric layer would be expected to protect the pattern from oxidation and mechanical stress because instant disclosure teaches that a dielectric layer is used for this purpose.  Spec. dated Nov. 14, 2017 (“Spec.”) 9.  Unander’s moisture sensor is beneficial because it can be manufactured at a lower cost compared to conventional moisture sensors.  Id. at p. 19.  Therefore, it would have been obvious to use Unander’s moisture sensor as the moisture sensor provided on Deaton’s screen 96 to reduce cost.  
Claim 29 is cancelled.
Claim 30 requires that for the filter of claim 28, the monofilament consists of a material selected from the group consisting of PET, PA, PP, PPS, PEEK, PTFE, PVDF, PE, PVDC and PEN.  
Deaton’s screen 96 is manufactured from polyester (i.e., PE) fibers.  Deaton col. 3, ll. 45–47.
Claim 31 requires that for the filter of claim 28, the fabric has a thread diameter between 15–500 microns.  Claim 32 requires that for the filter of claim 28, the material has a thread per centimeter density from 4–260.
Instant disclosure fails to teach that either of these parameters is critical to the claimed invention.  Rather, the specification on states that the thread or filament 
Additionally, Pikesh teaches that the thread diameter of threads in a screen should be selected to be small enough so the material can flex and large enough to prevent the screen from breaking.  Pikesh [0017].  Therefore, it would have been obvious to use routine experimentation to determine the optimal fiber size of Deaton’s screen 96 for this reason.
Additionally, a person of ordinary skill in the art would understand that thread per centimeter density for a lint filter screen (such as Deaton’s screen 96) is a result effective variable because it affects pore size.  All things being equal, the higher the density of fibers, the lower the pore size.  Therefore, it would have been obvious to use routine experimentation to determine the optimal fiber density in Deaton’s screen 96 depending on the desired pore size.
Claims 33–38 are cancelled.
Claims 40–52 are withdrawn.





Response to Arguments
35 U.S.C. 112(b) Rejections
The Examiner withdraws the 35 U.S.C. 112(b) rejections with respect to claim 39 in light of the amendments.
Prior Art Rejections
Applicant’s arguments with respect to the elected claims have been considered but are moot because the new ground of rejection does not rely on the prior art combination in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant does argue that the Unander reference does not disclose a moisture sensor with the same structure as the sensor described in claims 28 and 39.  Applicant Rem. dated Jan. 22, 2021.  However, the Applicant fails to explain the structural differences.  Therefore, the Examiner maintains that Unander discloses the structural features of the claimed moisture sensor for the reasons stated above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Unander is contained in the record as the 74-page Non Patent Literature document dated Sept. 22, 20202.
        2 The Examiner takes official notice that that Deaton’s woven screen 96 is a weft and warp time because of the fact that it is woven.  However, it also would have been obvious for the screen 96 to be woven such that the strands have a weft and warp configuration because Edelmeier teaches that such as configuration is conventionally used for woven filter media.  Edelmeier, US 2006/0150600 (“Edelmeier”) [0007].  
        
        3 See Mesh Size Conversion (2008), provided with this communication.  
        
        4 Additionally, the particular size of the screen mesh for a lint filter in a drying machine depends on the expected particle size and desired effectiveness of the screen.  Robant, US 3,748,746 (“Robandt”) col. 5, ll. 29–32.  Therefore, it also would have been obvious to use routine experimentation to determine the optimal mesh opening size of Deaton’s screen 96 depending on the expected particle size and desired effectiveness.  See MPEP 2144.05(II).